DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges the cancellation of claims 2, 6, and 18 in the amendments filed on March 15, 2022.
Applicant’s arguments, see Remarks Pg. 1, filed March 15, 2022, with respect to claim 7 have been fully considered and are persuasive.  The 35 USC 112(b) rejection ness of the action filed December 15, 2021 has been withdrawn due to applicants amendment to the claim.
 
Allowable Subject Matter
Claims 1, 3-5, 7-17, and 19-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, Hahm (KR 2007094288) the closest prior art of record, discloses the limitations of a flexible hose being outside of the station housing, but Hahm, alone or in combination with the additional elements of the claim does not teach, suggest, or make obvious a connection hose formed of a flexible material and configured to connect the guide portion to the suction tube, and arranged on outside of the station housing, the connection hose comprising a first end and a second end detachable from, or attachable and fastened to the guide portion and suction tube, respectively and in combination with the recited features of claim 1.  
Regarding Claim 16, Hahm (KR 2007094288) the closest prior art of record, discloses the limitations of a flexible hose being outside of the station housing, but Hahm, alone or in combination with the additional elements of the claim does not teach, suggest, or make obvious a connection hose formed of a flexible material, arranged on outside of the station housing, and configured to connect the guide portion to the suction tube, and configured to be in detachable from or attachable and fastened to the guide portion when the connection hose is detached from the guide portion, and in combination with the recited features of claim 1.
Claims 3-5, 7-15, 17, and 19-20 are allowable due to being dependent upon an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA LEE POON/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723